DETAILED ACTION
	The instant application having Application No. 16/556,179 filed on 08/29/2019 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 16-17 of copending Application No. 16/558,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

             Instant Application
          Co-pending Application
Claim 1:
An information processing apparatus comprising: 
an authenticating unit that authenticates a user who is holding a portable device; 
a transmitting unit that transmits an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user, via a radio communication line; 

a detecting unit that detects a change of a status of the portable device that is being held by the user; and 

a determining unit that determines, by determining whether or not the change corresponds to the instructed action, whether or not the user is holding the portable device.




Claim 2: 
            The information processing apparatus according to Claim 1, further comprising: 
           an identifying unit that identifies identification information of the portable device that is associated with the user who is authenticated by the authenticating unit, 
            wherein the transmitting unit transmits the action instructing signal to the portable device corresponding to the identification information.

Claim 19: 
            A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
            authenticating a user who is holding a portable device; transmitting an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user, via a radio communication line; 
            detecting a change of a status of the portable device that is being held by the user; and 
            determining, by determining whether or not the change corresponds to the instructed action, whether or not the user is holding the portable device.






Claim 20:
            An information processing apparatus comprising: 
            authenticating means for authenticating a user who is holding a portable device; 
          
             transmitting means for transmitting an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user, via a radio communication line; 
             detecting means for detecting a change of a status of the portable device that is being held by the user; and 
            determining means for determining, by determining whether or not the change corresponds to the instructed action, whether or not the user is holding the portable device.
Claim 1:
            An information processing apparatus comprising: 
            an authenticating unit that authenticates a user who is holding a portable device; 
            a transmitting unit that transmits an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user at a plurality of radio wave output intensities selectively, via a radio communication line; 
            a detecting unit that detects, for at least one of the plurality of radio wave output intensities, a change of a status of the portable device that is being held by the user; and 
            a determining unit that determines, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, by determining whether or not the change corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the authenticated user.

Claim 2: 
            The information processing apparatus according to Claim 1, further comprising: 
            an identifying unit that identifies identification - 42 -information of the portable device that is associated with the user, 
            wherein the transmitting unit transmits the action instructing signal for issuing the instruction to perform the action to the portable device with the identification information.
Claim 16: 
            A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
           authenticating a user who is holding a portable device; transmitting an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the authenticated user at a plurality of radio wave output intensities selectively, via a radio communication line; 
            detecting, for at least one of the plurality of radio wave output intensities, a change of a status of the portable device that is being held by the authenticated user; and 
            determining, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, by determining whether or not the detected change corresponds to the action instructed by the transmitted action instruction signal, whether or not the authenticated user is holding the portable device that is associated with the authenticated user.  

Claim 17: 
            An information processing apparatus comprising: 
            authenticating means for authenticating a user who is holding a portable device; 

           transmitting means for transmitting an action instructing signal for issuing an instruction to perform an action to a portable device that is associated with the user at a plurality of radio wave output intensities selectively, via a radio communication line; 
            detecting means for detecting, for at least one of the plurality of radio wave output intensities, a change of a status of the portable device that is being held by the user; and 
            determining means for determining, when the action instruction signal is transmitted at the at least one of the plurality of radio wave output intensities, by determining whether or not the change corresponds to the action instructed by the action instruction signal, whether or not the user is holding the portable device that is associated with the authenticated user.





CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Broadest Reasonable Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph: Use of “Means” (or “Step”) in Claim Drafting and Rebuttable Presumptions Raised.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an authentication unit that authenticates ..,” “a transmitting unit that transmits..,” “a detecting unit that detects..,”  “a determining unit that determines..”  and etc. in claims 1-14 and 20. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim limitations such as “an authentication unit..,” “a detecting unit..,” “a determining unit..,” “identifying unit..,” and etc... of claims 1-18 and 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims 1-18 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “a determining unit that determines.....whether or not the user is holding the portable device.” It is unclear why it is necessary to determine whether the user is holding the portable device, since it is already disclosed in the authenticating step that the user is holding a portable device.
Claims 2-18 depend on claim 1, thus also inherit the same rejection as its independent claim 1 above.
Claims 19-20 are rejected for the same rationale as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438